DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 and 06/19/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on December 28, 2017 are accepted. 

Specification
	The specification filed December 28, 2017 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,728,751 (hereinafter 751’ patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 1-20 of the present application correspond to elements of claims 1-20 of the 751’ patent. Claims 1-20 of the present application would have . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falk et al. US 9,094,818 B2 [hereinafter Falk].

As per claims 1 and 16, Falk teaches a wireless mesh network (100) comprising:
a first node (102, 400) [figure 6]and 
at least one second node (104, 400) [figure 6] 
wherein the first node is configured to provide a bi-directional mesh communication to the at least one second node [column 1, lines 18-30], 
which first node is configured to broadcast a beacon periodically [column 2, lines 23-52 and column 3, lines 1-21], and 
which at least one second node is configured to sent a data frame to the first node [column 2, lines 23-52 and column 3, lines 1-21],
wherein the data frame is encrypted by means of an Initialization Vector (IV) [column 2, lines 23-52 and column 3, lines 1-21], 


	As per claims 17, 18 and 19, Falk teaches a device (104, 400) for a wireless mesh network (100), comprising 
	a microcontroller unit (402) and a radio transceiver (403) [figures 4-7],
	which device is configured to provide, by the radio transceiver, a bi-directional mesh communication to a first node device (102, 400) [column 2, lines 23-52 and column 3, lines 1-21],  
	to receive, by the radio transceiver, a broadcasted beacon from the first node device [column 2, lines 23-52 and column 3, lines 1-21], and 
	to sent, by the radio transceiver, a data frame to the first node device [column 2, lines 23-52 and column 3, lines 1-21],   
	wherein the device encrypts the data frame by means of an Initialization Vector (IV), which has been composed from at least a first node-specific Super Frame Counter (SFC) included into the beacon and an identification of a sender [column 2, lines 23-52 and column 3, lines 1-21]. 

AS per claim 2, Falk further teaches the network wherein the first node includes the SFC into a frame of the beacon before broadcasting it [column 2, lines 23-52 and column 3, lines 1-21]. 

	AS per claim 3, Falk further teaches the network wherein the first node is configured to independently maintain the SFC, which is a randomly initialized byte counter [column 2, lines 23-52 and column 3, lines 1-21].

	As per claim 4, Falk further teaches the network wherein the first node is configured to maintain a plurality of SFCs comprising the SFC, whereupon the first node can determine which cluster (110) belonging to the group of the at least one cluster should receive a data frame heard by the first node [column 2, lines 23-52 and column 3, lines 1-21].
 
	As per claim 5, Falk further teaches the network wherein the at least one second node maintains the SFC after receiving it from the first node [column 2, lines 23-52 and column 3, lines 1-21].

	As per claim 6, Falk further teaches the network wherein the IV further comprises a sender address and a Sender-Node-Specific-Frame Counter (SNSC), and wherein the sender address and SNSC address are used together with the SFC to compose the IV [column 2, lines 23-52 and column 3, lines 1-21].
 
	As per claim 7, Falk further teaches the network wherein SNSC is initialized when the SFC is incremented [column 2, lines 23-52 and column 3, lines 1-21].


	
	As per claim 11, Falk further teaches the network wherein the at least one second node is configured to receive a SFC value of the first node embedded in the data frame [column 2, lines 23-52 and column 3, lines 1-21].

	As per claim 12, Falk further teaches the network wherein SFC information is delivered to other first nodes (102, 400) out of reach the first node [column 2, lines 23-52 and column 3, lines 1-21].  

	As per claim 13, Falk further teaches the network wherein the network comprises at least one cluster (110), wherein the first node is a head node (102, 400) and the second node is a member node (104, 400), and wherein each cluster (110) comprises the head node and at least one member node (104, 400) [column 2, lines 23-52 and column 3, lines 1-21].

	As per claim 14, Falk further teaches the network herein the head node is configured to communicate with the at least one member node inside the at least one cluster [column 2, lines 23-52 and column 3, lines 1-21].
 


	As per claim 20, Falk further teaches the network wherein the first node is configured to independently maintain the SFC, which is a randomly initialized [column 2, lines 23-52 and column 3, lines 1-21].
 
	Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435